Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by the phrase “at least any of the first imaging element or the second imaging element is different in pixel arrangement …” due to the confusing nature of wording therein.  The wording in italics is assumed to mean “at least one of … and …”   In addition, the wording in bold type provides no hint as to how the pixel arrangement is different.  It is unclear if they differ in size, spacing, sensitivity or color filter, for example.  It appears that several of these possibilities lack support in the specification.  Although the claim mentions the structure of the imaging 
Regarding claims 2-3, it is unclear how the configurations therein are related to that of claim 1 due to the reasons set forth above with respect to claim 1.
Regarding claim 4, it is unclear what is meant by the phrase “at least a white pixel”.  More specifically, it is unclear if this means “white”, or “white and another pixel” or even if means “one or more white pixels”.
Regarding claim 5, the phrase “all regions” appears to be lacking an antecedent since claim 4 use the word “region”.
Regarding claim 6, it is unclear what is meant by the phrase “at least a color” due to the similar reason raised against claim 4.
Regarding claim 7, it is unclear which pixels are the antecedents for the phrase “the pixels including …” (i.e. those in the central part, or those in the other part).
Regarding claims 8-10, it is unclear what is meant by the phrase “information is identified with” since it can be interpreted in many different ways.
Regarding claims 14-15, it is unclear why only one pixel is smaller or the same size, nor where this finds support in the specification.

Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boettiger (US 2008/0165257).
Regarding claim 1, as far as the claim is understood, Boettiger shows in Figs.4-5 the following elements of applicant’s claim: at least a first imaging element (416) and a second imaging element (424) each configured to perform imaging in a same direction (paragraph 17: “… same field of view …”), wherein  at least any of the first imaging element or the second imaging element is different in pixel arrangement between a central part and a part other than the central part (element 424 in Fig.4).
Regarding claim 2, as far as the claim is understood, the limitations therein are shown in Fig.4 of Boettiger.
Regarding claim 3-7, as far as the claim is understood, the limitations therein are disclosed in paragraph 27 of Boettiger.
Regarding claim 11, the limitation therein is disclosed in paragraph 15 of Boettiger.
Regarding claim 14-15, as far as the claim is understood, the limitations therein are shown in Fig.4 of Boettiger.
Regarding claim 17, as far as the claim is understood, Boettiger shows in Figs.4-5 the following elements of applicant’s claim: at least a first imaging element (408) and a second imaging element (424) each configured to perform imaging in a same direction (paragraph 17: “… same field of view …”), wherein a region of the second imaging element which is a region having substantially a same angle of view as an angle of view of a central part of the first imaging element has same pixel arrangement, and a region of the second imaging element which is a region having substantially a same angle of view as an angle of view of a part other than the central part of the first imaging element has different pixel arrangement (the central 64 pixels of element 424 in Fig.4 – pixels 444 thereof will be multi-colored according to claim 4, as will the 144 pixels of element 408 according to claim 4).

Claim(s) 1, 11, 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama et al (US 5,796,095).
Regarding claim 1, as far as the claim is understood, Matsuyama et al shows in Fig.1 the following elements of applicant’s claim: at least a first imaging element (5) and a second imaging element (6) each configured to perform imaging in a same direction (col.2, line 66-col.3, line 2), wherein  at least any of the first imaging element or the second imaging element is different in pixel arrangement between a central part and a part other than the central part (areas 9 and 10 in Fig.1).
Regarding claim 11, the limitation therein is disclosed in col.3, line 65-col.4, line 4 of Matsuyama et al (Fig.4).
Regarding claims 14-15, as far as the claim is understood, the limitations therein are shown in Fig.1 of Matsuyama et al.
Regarding claim 17, as far as the claim is understood, Boettiger shows in Fig.1 the following elements of applicant’s claim: at least a first imaging element (5) and a second imaging element (6) each configured to perform imaging in a same direction (col.2, line 66-col.3, line 2), wherein a region of the second imaging element which is a region having substantially a same angle of view as an angle of view of a central part of the first imaging element has same pixel arrangement, and a region of the second imaging element which is a region having substantially a same angle of view as an angle of view of a part other than the central part of the first imaging element has different pixel arrangement (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger in view of Richards (GB 2537745).
Regarding claims 12-13, although Boettiger does not specifically mention the use of a ratio, Figs.5-8 of Richards show pixel intensity falling off with distance from the center of the image due to shading and it would have been obvious to one of ordinary skill in the art to combine the teaching of Richards with the disclosure of Boettiger in view of the desire to reduce shading.  Regarding claim 13, the limitation therein is disclosed in paragraph 33 of Richards.

Claims 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger.
Regarding claims 8-10 and 16, the specific configuration and scheme utilized in the camera of Boettiger to achieve the desired measurement would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ahn (US 7,282,686) is cited for disclosing an image sensor with improved photo sensitivity.  Ishiwata et al (US 8,446,498) is cited for disclosing a solid state imaging device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878